Citation Nr: 0420222	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  94-29 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than February 25, 
1994, for the assignment of a 20 percent rating for 
lumbosacral strain.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from July 1985 to July 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  During the pendency of the veteran's appeal, 
his claim file was transferred to the RO in Columbia, South 
Carolina.  

On September 28, 1998, the Board denied the veteran 
entitlement to service connection for neuroclaudication, 
migraine headaches, and cervical-spine and bilateral-shoulder 
disabilities; an increased rating for a thoracic-spine 
disorder; and an effective date earlier than February 25, 
1994, for a 20 percent rating for service-connected 
lumbosacral strain.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The Board's September 28, 1998, decision 
included a remand to the RO of the issue of entitlement to 
service connection for chronic, reactive airway disease.  

In May 2000, the veteran filed a brief with the Court and 
provided legal argument in support of only the claims for 
service connection for migraine headaches and for an earlier 
effective date for the 20 percent rating for residuals of 
lumbosacral strain; he also explicitly withdrew the 
neuroclaudication claim.  In October 2000, the Secretary 
filed a motion and argued that the veteran had abandoned all 
but the two claims as to which he provided argument; as to 
those two claims, the Secretary moved for summary affirmance 
as to the earlier effective date claim and for a remand of 
the migraine headaches claim.  Later the same month, the 
veteran filed a response to the Secretary's motion; the 
veteran moved to dismiss the migraine headaches claim.  Late 
in October 2000, the veteran filed a supplement to his 
earlier response in which he presented argument only as to 
the earlier effective date claim.  

In December 2000, the Court ordered the parties to file 
memoranda concerning the applicability of new laws, including 
the Veterans Claims Assistance Act of 2000, Pub L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  Also, the Court 
permitted the veteran to indicate in his responsive 
memorandum whether he intended to pursue an appeal as to any 
claim other than the earlier effective date claim and noted 
that, if the veteran failed to describe any such intent, the 
Court would consider these other claims abandoned on appeal.  

In early February 2001, the Secretary filed a response to the 
Court's December 2000 order, asserting that the VCAA did not 
require a remand of the earlier effective date claim.  In 
late February 2001, the veteran filed a response in which he 
agreed with the Secretary and asserted that his claim should 
be remanded for reasons other than for consideration of the 
VCAA.  The veteran addressed only the earlier effective date 
claim.  Hence, the Court addressed only the earlier effective 
date claim and considered the other claims adjudicated by the 
Board in its September 28, 1998, decision to be withdrawn or 
abandoned on appeal.  

In an April 2001 order, the Court vacated the Board's 
September 28, 1998, decision as to its denial of an effective 
date earlier than February 25, 1994, for a 20 percent rating 
for lumbosacral strain, and remanded that matter to the Board 
for further development and issuance of a readjudicated 
decision that takes into consideration and is in compliance 
with the VCAA; the appeal as to the migraine headaches claim 
and all other issues was dismissed.  

Following completion of the directives in the Board's 
September 28, 1998, remand, the RO denied the veteran's claim 
for entitlement to service connection for chronic reactive 
airway disease in September 1999, January 2000, May 2001, and 
October 2001.  The veteran pursued his appeal on this issue.  

In correspondence received in January 2002, the veteran 
claimed clear and unmistakable error in the Board's October 
11, 1989, decision that granted an increased rating of 10 
percent, and no more, for service-connected lumbosacral 
strain.  In a March 19, 2002, decision, the Board found that 
its October 11, 1989, decision was not clearly and 
unmistakably erroneous.  In a separate decision, also dated 
March 19, 2002, the Board granted the veteran entitlement to 
service connection for reactive airway disease and denied him 
an effective date earlier than February 25, 1994, for the 
assignment of a 20 percent rating for lumbosacral strain.  
The veteran appealed both of the Board's March 2002 decisions 
to the Court.  

In a February 2003 memorandum decision, the Court affirmed in 
part and vacated in part the Board's March 19, 2002, decision 
that determined that the veteran was not entitled to an 
effective date prior to February 25, 1994, for the grant of a 
20 percent disability rating for his service-connected 
lumbosacral strain and remanded that issue to the Board for a 
readjudicate decision taking into consideration all the 
evidence of record as to the disability in order to ascertain 
the earliest possible effective date.  In addition, the 
Court's memorandum decision affirmed the Board's second 
decision, also dated March 19, 2002, which determined that 
there was no clear and unmistakable error in an October 1989 
Board decision that had granted a 10 percent disability 
rating for the lumbosacral strain.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify the 
veteran if further action is required on his part.  


REMAND

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
Court held that the revised notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3,159(b)(1), apply to 
cases pending before VA on November 9, 2000, the date of the 
VCAA's enactment, even if the initial AOJ decision was issued 
before that date, and that the statute and regulation provide 
that, before an initial unfavorable AOJ decision is issued on 
a claim, a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  

However, the Court also recognized that, where, as in the 
case at hand, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with section 
5103(a)/§ 3.159(b)(1) because an initial AOJ adjudication had 
already occurred.  Instead, the claimant has the right on 
remand to VCAA content-complying notice and proper subsequent 
VA process.  In so doing, the Court noted that it was neither 
explicitly nor implicitly requiring the voiding or 
nullification of any AOJ action or decision, and the claimant 
is entitled on remand to VCAA-content-complying notice.  
Pelegrini II.

In addition, other recent decisions of the United States 
Court of Appeals for the Federal Circuit, as well as the 
United States Court of Appeals for Veterans Claims, have 
further addressed shortcomings of VA in its application of 
the VCAA.  For instance, VA has failed to adequately comply 
with the notice provisions of the legislation pertaining to 
what information and evidence is necessary to substantiate 
the claim and what information and evidence not of record VA 
would seek to obtain and what information and evidence the 
veteran would be expected to obtain.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

Further, compliance with the VCAA requires that, once a 
"substantially completed claim" has been received, the 
veteran be notified, via letter, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  A 
general form letter, prepared by the RO, not specifically 
addressing the disability at issue, is not acceptable.  The 
RO must indicate which portion of that information and 
evidence, if any, is to be provided by the claimant, and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant.  In Quartuccio, the Court noted 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary."  

In the case at hand, although the veteran has been notified 
of the VCAA, that notification was in conjunction with 
another issue that is not currently before the Board.  
Further, it appears that, as for the issue of an effective 
date earlier than February 25, 1994, for assignment of a 20 
percent rating for lumbosacral strain, VA has failed to 
adequately discuss the amended duty to notify with respect to 
this claim.  Specifically, VA failed to discuss the provision 
that the required notice to the veteran of the information 
and evidence necessary to substantiate his claim; indicate 
what portion of any such information or evidence is to be 
provided by which party; and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, satisfied that requirement.  Hence, because VA failed 
to adequately address the newly amended duty to notify 
requirements, VA did not consider all applicable provisions 
of law and provide an adequate statement of reasons or bases 
for its decision.  See Charles, 16 Vet. App. at 373-74; 
Quartuccio, 16 Vet. App. at 187.  

Under the circumstances, the Board finds that the veteran has 
not received appropriate notifications needed to met the 
standards required under the above-cited cases.  The 
appellant has the right on remand to VCAA content-complying 
notice and proper subsequent VA process.  Pelegrini II.  This 
violation of due process must be addressed before the Board 
can undertake any action on his claim for entitlement to an 
effective date earlier than February 25, 1994, for assignment 
of a 20 percent disability rating for lumbosacral strain.  

As for the remanded issue pertaining to an entitlement to an 
effective date earlier than February 25, 1994, for assignment 
of a 20 percent disability rating for lumbosacral strain, the 
Court's February 2003 memorandum decision cites to Hazan v. 
Gober, 10 Vet. App. 511, 518 (1997), which held that "[o]n 
its face, section 5110(b)(2) requires review of all the 
evidence of record [emphasis in the memorandum decision] (not 
just evidence not previously considered) as to the disability 
in order to 'ascertain[]' the 'earliest' possible effective 
date."  Accordingly, the Court held that the Board, in its 
March 19, 2002, decision that denied an earlier effective 
date for a 20 percent rating for lumbosacral strain, 
improperly determined that the directives in 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) limited its review 
to the evidence of record in the year prior to the veteran's 
informal claim for increase, namely, the veteran's February 
25, 1994, VA outpatient treatment report.  

In the case at hand, the Court's memorandum decision affirms 
that the February 25, 1994, VA outpatient treatment report is 
an informal for increased rating.  See 38 U.S.C.A. § 501(a); 
38 C.F.R. § 3.157(b)(1).  Therefore, the AOJ must determine, 
based on that VA outpatient treatment report, and all the 
evidence, the earliest date that the increased rating was 
"ascertainable" within the meaning of 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Allen v. Brown, 7 
Vet. App. 439, 446 (1995) (en banc).  

If, in its analysis, the AOJ determines that the earliest 
date that the increased rating of 20 percent for lumbosacral 
strain was "ascertainable" was on a date that occurred 
within one year prior to the date of the veteran's February 
25, 1994, informal claim, then that date should be assigned 
as the effective date of increase.  On the other hand, if it 
were so "ascertainable" more than one year before the date 
of the veteran's informal claim, the AOJ must determine 
whether the language "within one year from such a date" in 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) permits or 
precludes the assignment of an effective date earlier than 
the date of the veteran's informal claim, here, February 25, 
1994.  

The Board, in an October 11, 1989, decision, granted an 
increased rating of 10 percent, but no more, for the 
veteran's service-connected lumbosacral strain; that decision 
is final.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§§ 3.156(a), 20.1100, 20.1105.  In essence, the evidence 
before the Board at the time of its October 1989 decision did 
not show entitlement to an increased rating, and the veteran 
is collaterally estopped from relitagating the same issue 
based upon the same evidence, albeit for a different purpose.  
See University of Tennessee v. Elliott, 478 U.S. 788, 797, 
106 S.Ct. 3220, 3225, 92 L.Ed.2d 635 (1986).  Likewise, the 
AOJ is collaterally estopped from viewing the evidence that 
was before the Board at the time of its October 11, 1989, 
decision any differently from the way the Board had in 1989, 
absent a finding by the Board that the Board had committed 
obvious error in its 1989 decision.  See Chisem v. Brown, 4 
Vet. App. 169, 177 (1993).  A Board decision holding that 
there was no obvious error in its October 1989 decision has 
been affirmed by the Court in its February 2003 memorandum 
decision.  Hence, the AOJ now is precluded from using the 
evidence reviewed by the Board in the 1989 decision as, in 
and of itself, evidence of entitlement to a higher rating.  

On the other hand, collateral estoppel does not preclude the 
AOJ from reviewing the evidence that had been before the 
Board in October 1989 as to a different issue.  In fact, VA 
must review all the evidence of record, not just evidence not 
previously considered, once a claimant has submitted a claim 
for an increased disability rating.  The principle of 
collateral estoppel forbids relitigation of the same issue on 
the same facts.  See Hazan, 10 Vet. App. at 520-521.  

In the case at hand, the issue is not entitlement to an 
increased disability rating for lumbosacral strain; rather, 
the issue is entitlement to an effective date earlier than 
February 25, 1994, for the assignment of the veteran's 
currently evaluated 20 percent disability rating for 
lumbosacral strain.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal, namely, entitlement to an 
effective date earlier than February 25, 
1994, for the assignment of a 20 percent 
disability rating for lumbosacral strain.  
A general form letter, prepared by the RO, 
not specifically addressing the benefits 
and entitlements at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification 
provisions and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
an effective date earlier than February 
25, 1994, for the assignment of a 20 
percent rating for lumbosacral strain, to 
include the Court's directives found in 
its February 2003 memorandum decision.  
The RO is advised that they are to make 
determinations on the issue currently 
being remanded based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


